Citation Nr: 0706387	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  01-02 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in a 
December 20, 1944 rating decision which denied service 
connection for psychoneurosis.

2. Entitlement to an effective date prior to January 26, 1973 
for a total rating for compensation based upon individual 
unemployability.


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

At the time of a reported medical survey in March 1944, it 
was indicated that the veteran had enlisted in September 1938 
and had had five years and eight months of active service 
with the Navy.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating determination 
of the Seattle Department of Veterans Affairs (VA) Regional 
Office (RO).

In an October 2005 letter, the Board noted that in 2001 the 
veteran had requested a hearing before a hearing officer at 
the RO in Seattle.  The RO subsequently scheduled the veteran 
for a hearing in January 2006.  A transcript of the hearing 
is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By way of history, the Board issued a decision on the 
aforementioned issues in September 19, 2001.  In September 
and November 2001, the veteran filed motions for 
reconsideration which were denied by the Board in May and 
August 2002.  The veteran filed another motion for 
reconsideration in June 2004 which was denied in October 
2004.

In an October 2005 letter the Board noted that in 2001, prior 
to the Board's September 2001 decision, the veteran requested 
a hearing before a hearing officer at the RO in Seattle.  The 
Board informed the veteran that if he appeared for a hearing, 
the September 2001 Board decision would be vacated and a new 
decision would be issued taking into consideration the 
hearing testimony.  The RO subsequently scheduled a January 
2006 hearing, which the veteran attended.  Therefore, the 
Board, in a separate decision, vacated its September 19, 2001 
decision.

Thus, the issues as presented above are currently before the 
Board.  In addition to the evidence considered in the 
September 2001 Board decision is the veteran's January 2006 
hearing testimony.  A Supplemental Statement of the Case 
(SSOC) as to the evidence received after the September 2001 
Board decision, including the hearing testimony, has not been 
issued.  This evidence is considered to be relevant to the 
issues on appeal.  Consequently, a remand is required to have 
the RO consider this additional evidence in the first 
instance.  See 38 C.F.R. §§ 19.31 (b)(1), 20.1304(a), (c) 
(2006).  

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including the new 
notice requirements, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  All VCAA requirements must be 
contained in one letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

2. Issue an SSOC to the veteran addressing 
the denial of his claims.  The SSOC should 
include all relevant law and regulations 
pertaining to the claim, and must review 
all evidence received since the most 
recent SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



